DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .
An AFCP 2.0 amendment was received from applicant on 3/08/2022.
Claims 1, 4-7, 16, 19 and 20 are amended.
Claims 3 and 18 are canceled.
Claim 21 is new.
Claims 1, 2, 4-17 and 19-21 are remaining in the application.
The previously submitted Drawings and Specification are accepted.
Allowable Subject Matter
8.	Applicant’s amendment overcomes all previous rejections as presented in the Final Rejection mailed on 12/17/2021; thus, the remaining claims 1, 2, 4-17 and 19-21 are allowed.
Reasons for Allowance
9.	The prior art does not disclose, teach or suggest:
The claimed outboard motor comprising: an engine; a first cooling water passage through which first cooling water including water from outside an outboard motor body passes to cool at least one of an electrical component or fuel in a fuel tank; and a first pump that is an electric pump to pump the first cooling water from outside of the outboard motor body into the first cooling water passage: a second cooling water passage through which second cooling water passes to cool at least the engine: a second pump to pump the second cooling water into the second cooling water passage; wherein the first cooling water passage and the second cooling water passage are independent of each other and configured to discharge cooling water from different outlets.
Nor:
The claimed marine vessel comprising: a hull; and an outboard motor attached to the hull and including an engine; wherein the outboard motor includes: a first cooling water passage through which first cooling water including water from outside an outboard motor body passes to cool at least one of an electrical component or fuel in a fuel tank; and a first pump that is an electric pump to pump the first cooling water from outside of the outboard motor body into the first cooling water passage: a second cooling water passage through which second cooling water passes to cool at least the engine: a second pump to pump the second cooling water into the second cooling water passage; wherein the first cooling water passage and the second cooling water passage are independent of each other and configured to discharge water from different outlets.
Nor:
The claimed outboard motor comprising: an engine; a first cooling water passage through which first cooling water including water from outside an outboard motor body passes to cool at least one of an electrical component or fuel in a fuel tank; and a first pump that is an electric pump to pump the first cooling water from outside of the outboard motor body into the first cooling water passage; wherein the electrical component includes a rectifier/regulator; and the first cooling water passage is disposed along the rectifier/regulator such that the first cooling water in the first cooling water passage cools the rectifier/regulator.
As specifically claimed by applicant.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/Senior Examiner, Art Unit 3617
3/10/2022